DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on November 25, 2020, which has been entered in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0165903, of the record) in view of Park et al. (US 10137861, of the record).
Re claim 1:	Kim teaches a vehicle card key in which a mechanical key (240) and a battery (250) are accommodated, the vehicle card key comprising a printed circuit board (PCB) substrate (210), a first battery cover accommodation groove formed in an 
However, Kim fairly suggest that the first key holder accommodation groove formed in the PCB substrate.
Park teaches a slim-type smart card type key (100) comprising a spare key receiving part (113) serving as a first key holder accommodation groove formed in one direction of the PCB substrate (110), a the spare key (1600) serving as mechanical key is received in a spare key receiving part (113), a spare key setting part (140) serving as a key holder which accommodates the spare key which is fixed to the comprising a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Park to the teachings of Kim in order to manufacture the slim-type of smart key for vehicle.
Re claim 2:	Wherein the case is formed by fixing a surface of the PCB substrate on which the circuit elements are not mounted to a lower mold, defining a preset space on the surface of the PCB substrate on which the circuit elements are mounted, lowering an upper mold, and injecting a molding material into the preset space (fig. 12).  
Re Claim 3:	In addition to the teachings of Kim and Park as discussed above, Park also teaches that the spare key receiving part is soldered to the PCB substrate (col. 7, lines 5-9). 
However, they are fairly suggest that the battery terminal coupled to the PCB substrate through any one coupling method of screw coupling, fusion coupling, and welding coupling.  
It would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for coupling parts using any known methods such as soldering, screw coupling, fusion coupling, and welding coupling, and therefore an obvious expedient.
Re claim 4:	Wherein the first terminal has cover fixing holes (shown on figure a) which fix the battery cover (260) (i.e., the battery 250) can be inserted between two terminals as shown on figure 4a).  

Re claim 6:	Wherein the battery cover (260) itself serves as a stand which is formed in an area not overlapping the second terminal and supports the other surface of the battery.
Re claim 7:	Kim reaches a method of manufacturing a vehicle card key comprising providing a printed circuit board (PCB) substrate (210) which has one surface on which circuit elements for wireless transmission and reception with a vehicle are mounted and an other surface on which the circuit elements are not mounted and a first battery cover accommodation groove formed in an other direction of the PCB substrate as shown in figure 4a, fixing the other surface of the PCB substrate on which the circuit elements are not mounted to a lower mold (320), disposing an upper mold (310) on the one surface of the PCB substrate on which the circuit elements are mounted,  defining a preset space on the one surface of the PCB substrate on which the circuit elements are mounted and lowering the upper mold, injecting a molding material into the preset space and forming a case, curing and taking out the case, and fixing a battery terminal to the first battery cover accommodation groove (see figs. 3-12; paragraphs 0040-0059).
However, Kim fairly suggest that the first key holder accommodation groove formed in the PCB substrate.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Park to the teachings of Kim in order to manufacture the slim-type of smart key for vehicle.
Re claim 8:	Wherein the lower mold (310) an EMC case (200) serving as a case which has a second key holder accommodation groove formed at a position corresponding to the a mech key (240) and a second battery cover accommodation groove formed at a position corresponding to the first battery cover accommodation groove and molds the one surface of the PCB substrate on which the circuit elements are mounted (figs. 4a, 12)
Re Claim 9:	In addition to the teachings of Kim and Park as discussed above, Park also teaches that the spare key receiving part is soldered to the PCB substrate (col. 7, lines 5-9). 
However, they are fairly suggest that the battery terminal coupled to the PCB substrate through any one coupling method of screw coupling, fusion coupling, and welding coupling.  
It would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for coupling parts using any known methods such as soldering, screw coupling, fusion coupling, and welding coupling, and therefore an obvious expedient.

Re claim 11:	Wherein the battery cover (260) includes cover supports which are in contact with both inner surfaces of the first battery cover accommodation groove and a hook structure serving as a cover fixing protrusions which are formed at positions corresponding to the cover fixing holes and inserted into the cover fixing holes (fig. 4a, paragraph 0046). 


Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive.
In response to the applicant’s argument that “..this slider structure was not present, in the way that the Kim smart key is designed, the mecha key would have no support from the PCB substrate 210 including the key hole slider… Thus, Kim and Park cannot be combined to provide…” (see page 9, line 2+), the examiner respectfully disagrees with the applicant wherein Pak teaches the spare key settling part (140) serving as the key holder is part of the PCB assembly providing supports to the spare key settling part (see “a spare key settling part 140 coupled to the electronic component, a circuit, and the spare key receiving part 113” (col. 10, lines 51-54)). 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kim reference teaches the card-type smart key having the mech key slider for receiving the mech key (240) that is coupled to the PCB substrate (210). And Park reference teaches the smart card key comprising a PCB substrate (110) having the receiving part (113) (i.e., the portion of PCB substrate is cut out (113) to receive the spare key settling part (140) which is reducing thickness of the smart key). Therefore, it is obvious to combine Kim reference with Park reference to manufacture slim-type of smart key as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEUNG H LEE/Primary Examiner, Art Unit 2887